Title: From James Madison to Benjamin W. Crowninshield, 15 December 1814
From: Madison, James
To: Crowninshield, Benjamin W.


        
          Sir
          Wash: Decr. 15. 1814
        
        Mr. Jones having retired from the Secretaryship of the Navy, my thoughts have been turned to you as a desireable Successor; and I have this day sent in your name to the Senate for the appointment. I hope you will excuse my doing it without your consent which would have been asked, if the business of that Dept. had less urged an avoidance of delay. The same consideration will apologize for my hoping that it will not be inconsistent with your views to aid your Country in that Station, nor with your conveniency to be prepared to repair to it as soon as you may receive notice that the Senate have given effect to the nomination. Accept Sir assurances of my esteem and of my friendly respects
        
          J. M.
        
      